Citation Nr: 1510007	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  09-00 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include degenerative disc disease (DDD) of the lumbar spine (L5-S1).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2001 to August 2001 and October 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which, among other things, denied service connection for DDD of the lumbar spine, L5-S1.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets any further delay in the adjudication of this matter, unfortunately, it finds that an additional remand is necessary in order to ensure compliance with the prior remand.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand orders; the Board itself errs in failing to ensure proper compliance.  Stegall v. West, 11 Vet App. 268, 271 (1998).

As a matter of background, in February 2014, the Board issued a remand so that inadequacies in a June 2012 examination report could be addressed.  In that remand, the Board issued instructions that the Veteran's pertinent March 2007 medical records be associated with the claims file, and that the Veteran be provided a new VA examination to specifically address his 2007 diagnosis of DDD.  

Thereafter, the Veteran was provided with a VA examination in May 2014.  In the resulting report, the VA examiner stated that the March 2007 records were not available for review.  However, upon review, the Board noted that the March 2007 examination report was, in fact, associated with the Veteran's claims file.  Because the May 2014 examination did not comply with the February 2014 remand, the Board issued an additional remand in August 2014 so that the VA examiner could review any conflicting evidence regarding a current lumbar spine diagnosis.  

In the August 2014 remand, the Board stated that the file should be returned to the May 2014 VA examiner for an addendum opinion.  In that opinion, the examiner was requested to review the March 2007 examination report in addition to the results of a June 2012 MRI.  The examiner was then asked to state whether the Veteran's present condition reflected a "current disability."  If a current disability was found, the examiner was asked to opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's lumbar spine disability was caused by or is etiologically related to any incident of active duty.  

In September 2014, the file was returned to the May 2014 VA examiner who issued an addendum opinion stating that he reviewed the record, and that all studies to date showed mild degenerative changes.  The VA examiner then stated, "[a]s I've previously noted, such changes are extremely common in the US population, and can be incidental findings.  The above factors lead me to conclude based on my clinical experience that the mild lumbar spondylosis this man harbors does not constitute a permanent lumbar spine disability."

Here, the Board notes that a "current disability" is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Specifically, "a claimant may be granted service connection even though the disability resolves prior to [VA's] adjudication of the claim."  Id.  Thus, even if a disability is not permanent, it may still be eligible for service connection if it existed during the pendency of the claim.  The question of a disability's severity or permanence is one of rating, not of service connection  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Here, the Board notes that the May and September 2014 VA examiner has stated that the Veteran shows mild degenerative changes, to include spondylosis.  The Board notes that this satisfies the first criteria for establishing service connection. However, the opinion given in September 2014, specifically failed to address whether that condition is at least as likely as not related to any incident the Veteran experienced on active duty, as ordered in the August 2014 remand.  As such, the Board finds that an additional remand is necessary to ensure that all proper, effective development is completed for this claim.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claims file should be provided to the VA examiner who conducted the May 2014 examination and September 2014 addendum opinion, to review the record and provide a complete addendum opinion as to whether the Veteran's lumbar spine condition is related to service.  If the same examiner is not available, an opinion should be provided by a similarly qualified VA examiner.  If further examination or testing is needed, this should be undertaken.

The claims file and a copy of this remand must be provided to the examiner.  The examiner must state in the resulting opinion that this remand was reviewed in its entirety.

Thereafter, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's present lumbar spine disability was caused by or is etiologically related to any incident the Veteran experienced while on active duty.  The examiner is reminded that the question is not a matter of permanence of the present disability, but rather whether the disability is related to the Veteran's service.

A rationale should be provided for any opinion and should be supported with citation to medical treatise evidence or known medical principles.  

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects any of the Veteran's reports, a reason for doing so should be provided.

If the examiner is unable to provide an opinion without resorting to speculation, he should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  The absence of evidence of treatment for a lumbar spine disability in the veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

2. Thereafter, the AOJ should review the resulting opinion to ensure compliance with this remand.  Should the resulting opinion be deficient in any way, it must be returned to the VA examiner for correction.  

3. After undertaking any other development deemed appropriate, the AOJ should then readjudicate the issue on appeal.  If any benefit sought remains denied, the AOJ should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




